Court of Appeals
of the State of Georgia

                                      ATLANTA,____________________
                                               March 02, 2022

The Court of Appeals hereby passes the following order:

A21A1384. UNION INSURANCE COMPANY v. WARE.

      Our affirmance in Case No. A21A1298 renders moot the issues raised in this
cross-appeal; accordingly, this case is dismissed. See Carson v. Brown, 358 Ga. App.
619, 624 (2) (856 SE2d 5) (2021).

                                      Court of Appeals of the State of Georgia
                                             Clerk’s Office, Atlanta,____________________
                                                                       03/02/2022
                                             I certify that the above is a true extract from
                                      the minutes of the Court of Appeals of Georgia.
                                              Witness my signature and the seal of said court
                                      hereto affixed the day and year last above written.


                                                                                     , Clerk.